Ezra Baldwin adsm William Morris

Replevin
and the said Ezra Baldwin by Whitney his Attorney comes and defends the wrong and Injury &c — & saith that the sd Plff ought not to have or Maintain his action aforesaid thereof against him, because he says that the property of the said Goods and chattels in the sd Declaration mentioned at the said time when &c was in the sd Defendant to wit at the County of Macomb, — without this that the property of the said goods and chattels or any part of them, at the said when &c, was in the sd Plff as is by the said Declaration is supposed — and this he is ready to veryfy wherefore he prays Jud1 and a Return of the sd goods, chattels & cattle to be adjudged to him, &c.
Whitney Atty for DeP

*718
William Morris vs Ezra Baldwin

Replication
And the Said William Morris by Chas Larned his attorney as to the plea of the Said Ezra Baldwin by him above pleaded Saith that by reason of any thing by the said Ezra Baldwin in that plea above alledged ought not to be barrred from having & maintaining his aforesaid action thereof against him the Said Ezra Baldwin for the taking and detention of the Said goods and chattells; Because he saith that the property of the Said goods & chattells at the time when &c was in him the Said William Morris towit at the county aforesaid & within the the jurisdiction aforesaid and this he the said Wm Morris prays may be enquired of by the country By Chas Larned his Atty
and the def1 likewise

[In the handwriting of Andrew G. Whitney]


[In the handwriting of Charles Larned]